Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 4, 7, 9 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on (04/12/2021). Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
However, as amended:
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, 12, 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 depends upon claim 4 which has been cancelled in the amended claims dated 04/12/2021.  Claims 9, 12 and 13 depend on claim 8 which no longer depend on a claim previously set forth due to the cancellation of claim 4.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drexl (EP 2096007 A1).
Regarding claim 1, Drexl teaches a latching system for a motor vehicle comprising; a locking mechanism including a catch (2) and a pawl (13) movable between an open position for opening the locking mechanism (fig. 5) and a ratchet position in which the locking mechanism is closed (fig. 9); and a blocking device including a gas generator (20) arranged such that the gas generator can be triggered by a crash (para. 0022), the gas generator being configured upon being triggered to move a blocking element (21) of the blocking device into a blocking position (fig. 9) which prevents opening of the locking mechanism by engaging the pawl (13) to block the pawl from moving out of the ratchet position.
Regarding claim 2, Drexl teaches the latching system according to claim 1, wherein the blocking element (21) is bolt-shaped.
Regarding claim 3, Drexl teaches the latching system according to claim 1, wherein a retaining element (annotated fig. 1) holds the blocking element (21) in a non-blocking starting position (fig. 5), whereby the blocking element can be moved into the blocking position by the gas generator (fig. 9). 

    PNG
    media_image1.png
    167
    258
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 5, Drexl teaches the latching system according to claim 3, wherein the retaining element is rib-shaped (the stepped shape is being interpreted as rib shaped).
Regarding claim 16, Drexl teaches the latching system according to claim 5, wherein the blocking element (21) protrudes outwards in respect of a latch housing (7).  (The blocking element 21 protrudes outwards of the housing when in the retaining element and also protrudes outwards of the latch housing when it is extended as shown in fig. 13).
Regarding claim 17, Drexl teaches the latching system according to claim 4, wherein the blocking element (21) protrudes outwards in respect of a latch housing (7).  (The blocking element 21 protrudes outwards of the housing when in the retaining element and also protrudes outwards of the latch housing when it is extended as shown in fig. 13).
Regarding claim 18, Drexl teaches the latching system according to claim 3, wherein the blocking element (21) protrudes outwards in respect of a latch housing (7).  (The blocking element 21 protrudes outwards of the housing when in the retaining element and also protrudes outwards of the latch housing when it is extended as shown in fig. 13)
Regarding claim 19, Drexl teaches the latching system according to claim 2, wherein the blocking element (21) protrudes outwards in respect of a latch housing (7).  (The blocking element 21 protrudes outwards of the housing when in the retaining element and also protrudes outwards of the latch housing when it is extended as shown in fig. 13)
Regarding claim 20, Drexl teaches the latching system according to claim 1, wherein the gas generator (20) is a pyrotechnic gas generator (para. 0022).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 10-11, 14-15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Drexl (EP 2096007 A1) in view of Faust (US 2014/0175808 A1) .
Regarding claim 6, Drexl teaches the latching system according to claim 5, but does not specifically teach wherein the retaining element is made of metal and/or plastic. 
Faust teaches a retaining element (25) similar to that of Drexl wherein the retaining element is made of metal and/or plastic (paragraph 0094)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Drexl with those of Faust. Faust utilizes a plastic component for the retaining element in order to ensure a deformation in the event of a crash to allow the blocking element to protrude in the direction of the arrow S (paragraph 0096). The use of plastic components is well known in the and one skilled in the art could have combined the elements as claimed by known 
Regarding claim 7, Drexl in view of Faust teaches the latching system according to claim 6, Drexl further teaches wherein the retaining element (annotated fig. 1) is angled (the side of the retaining element is at a right angle to the face of the gas generator 20).  
Regarding claim 10, Drexl teaches the latching system according to claim 3, Faust teaches wherein the retaining element (25) is made of metal and/or plastic (para. 0094)
Regarding claim 11, Drexl in view of Faust teach the latching system according to claim 10, Drexl further teaches wherein the blocking element (21) protrudes outwards in respect of a latch housing (7).  (The blocking element 21 protrudes outwards of the housing when in the retaining element and also protrudes outwards of the latch housing when it is extended as shown in fig. 13)
Regarding claim 14, Drexl in view of Faust teach the latching system according to claim 7, Drexl further teaches wherein the blocking element (21) protrudes outwards in respect of a latch housing (7).  (The blocking element 21 protrudes outwards of the housing when in the retaining element and also protrudes outwards of the latch housing when it is extended as shown in fig. 13)
Regarding claim 15, Drexl in view of Faust teach the latching system according to claim 6, Drexl further teaches wherein the blocking element (21) protrudes outwards in respect of a latch housing (7).  (The blocking element 21 protrudes outwards of the housing when in the retaining element and also protrudes outwards of the latch housing when it is extended as shown in fig. 13)
Regarding claim 21, Drexl teaches the latching system according to claim 3, Drexl in view of Faust teaches wherein the retaining element (Faust’ 25) is breakable (Faust’ para. 0096) to enable the blocking element (Drexl’ 21) to move from the non-blocking starting position to the blocking position by the gas generator (Drexl’ 20).  It would have been obvious to utilize the deformable plastic retaining element of Faust for the same reasons as identified above in the rejection for claim 6.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675